SAYRE, J.
This is a suit on a promissory note. Omitting a waiver of exemptions and a provision for an attorney’s fee in the event of default in payment at maturity, as not material to any question raised, the note offered in evidence read as follows:
“Montgomery, Ala., May 24, 1909.
“Four months after date, without grace, we promise to pay to the order of the Exchange National Bank, $2,500.00, twenty-five hundred and no/100 dollars, at the Exchange National- Bank, Montgomery, Alabama, value received.
“Briel Shoe Co.
“Fred C. Briel, Prest.
“J. H. Taylor, Mgr.”
It will be observed that the body of the note does not disclose the identity of those intending to bind themselves thereby — that is to be learned from the signature or signatures. Appellee, plaintiff below, has not involved itself in any denial of the liability of the Briel Company, shown to be a corporation. Its contention is that Briel, the sole defendant, when he signed the note, intended to pledge his personal responsibility for its payment. The case was tried in the court below on the theory that it was competent for the plaintiff to show such intention by evidence dehors the note, and it is argued here that on its face the note purports to evidence the personal obligation of Briel, or that, at its worst for the plaintiff, it is ambiguous and may-be construed by the evidence to be the personal undertaking of Briel. There is a line of cases, decided in other jurisdictions, which hold that this note imports unambiguously the liability of the corporation and none other. — Liebscher *478v. Kraus, 74 Wis. 387, 43 N. W. 166, 5 L. R. A. 496, 17 Am. St. Rep. 171, and cases cited. It was held in Heffner v. Brownell, 75 Iowa, 341, 39 N. W. 640, cited by appellee, that a note like this showed conclusively the joint liability of the corporation and of the individuals who signed it.
The rule for such cases, which has long prevailed in this court, is that the note imposes, prima facie, a personal liability upon the defendant, subject, however, to be shifted by pleading and proof. — Lazarus v. Shearer, 2 Ala. 718; Baker v. Gregory, 28 Ala. 544, 65 Am. Dec. 366; Drake v. Flewellen, 33 Ala. 106; May v. Hewitt, 33 Ala. 161; Collins v. Hammock, 59 Ala. 448. See, also, Swarts v. Cohen, 11 Ind. App. 20, 38 N. E. 536; Brunswick-Balke Co. v. Boutell, 45 Minn. 21, 47 N. W. 261. This rule does not at all impinge upon the other rule that the use of such words as “president,” “manager,” and the like, following individual signatures, there being nothing to indicate of what or whom they are officers or agents, nor anything in the body of the instrument to render it doubtful, does not open the way for evidence aliunde, but that such words are to be disregarded as being merely descriptive of the persons of the signers. In such cases the individuals are unequivocally responsible.- — Richmond Locomotive Works v. Moragne, 119 Ala. 80, 24 South. 834. Section 4977 of the Code of 1907 is in accord with these doctrines of our adoption, and is declaratory of the law as it has always been in this state.
In view of the decisions heretofore made in this court, count 2 will be held good.
Count 5 abandons, for the purposes of that count, the theory that the note shows on its face the personal liability of Briel. It proceeds for a breach of Briel’s promise to join in the execution of the note which was exe*479cuted by tbe Briel Company. Tbe count shows a request by plaintiff for defendant’s personal guaranty of the Briel Company’s indebtedness, then past due, on terms not disclosed; defendant’s refusal to guarantee on tbe terms proposed; and bis representation — it can hardly be called a promise — that be would be “glad to sign any paper in connection with tbe notes of loans” wbicb tbe plaintiff bad made to tbe Briel Company, an engagement too uncertain to be made tbe basis of legal obligation. It was not a representation that defendant would sign tbe particular note described in tbe count as afterwards executed by the Briel Company. In other words, tbe count alleges nothing more than a negotiation for additional security wbicb failed to ripen into contract. This count was bad for this reason, and probably for others wbicb might be assigned.
There was error in permitting tbe plaintiff to show that defendant stood mute when tbe witness Winchester expressed bis opinion to tbe defendant to tbe effect that defendant was personally responsible on certain other notes of earlier date evidencing tbe then indebtedness of tbe Briel Company to tbe plaintiff, and which bad been “indorsed” by tbe defendant. Tbe witness bad said that be thought tbe defendant was personally responsible. Admissions implied from silence are received with great caution at best, and are never received unless tbe statement was of such character, and made under such circumstances, as naturally to call for a reply. — Abercrombie v. Allen, 29 Ala. 281. Tbe rule of caution is especially applicable where tbe statement is made by a stranger to tbe controversy, for then it may have been considered by tbe person addressed as lacking-in materiality or pertinence. — Larry v. Sherburne, 2 Allen (Mass.) 34. We do not understand why Briel, when discussing tbe affairs of bis corporation with a *480subordinate officer, should feel called upon to respond to the expressed thought.of his subordinate in respect to his personal liability. It does not appear that there was any controversy between the witness and defendant in respect to defendant’s personal liability nor that defendant violated any rule of duty or courtesy by neglecting to reply. — Whitney v. Houghton, 127 Mass. 527. Nor does it appear that the statement was relevant. The fact to which the witness referred when expressing his thought involved a transaction antedating the execution of the note in question and one in which the defendant had engaged differently. In that case, the statement is that he had “indorsed” the notes. There could hardly have been any controversy at that time as to the capacity in which defendant later signed the note in suit.
Reversed and remanded.
Simpson, McClellan, and Mayfield, JJ., concur.